UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7285


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HERBERT MARSHALL, a/k/a Victor King,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:08-cr-00537-JFA-1; 3:18-
cv-01988-JFA)


Submitted: April 23, 2020                                         Decided: April 28, 2020


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herbert Marshall appeals the district court’s order construing a postjudgment

motion he purported to bring under Fed. R. Civ. P. 60 as an unauthorized, successive 28

U.S.C. § 2255 (2018) motion and dismissing it on that basis. * Our review of the record

confirms that the district court properly construed Marshall’s motion as a successive § 2255

motion over which it lacked jurisdiction because he failed to obtain prefiling authorization

from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2018); McRae, 793 F.3d at 397-

400. Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Marshall’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we conclude that Marshall’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60 motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2